


EXHIBIT 10.2






DATED DECEMBER __, 2011




(1)    CDI ANDERSELITE LIMITED
(2)    STUART BATCHELOR




_________________________________________
SERVICE AGREEMENT
_________________________________________








[exhibitserviceagreeme_image1.jpg]
160 Queen Victoria Street, London EC4V 4QQ
Tel: 020 7184 7000 Fax: 020 7184 7001

11485144.2

--------------------------------------------------------------------------------




THIS AGREEMENT IS MADE ON DECEMBER __, 2011
BETWEEN:
(1)
CDI ANDERSELITE LIMITED a company registered in England and Wales under number
00874026 whose registered office is at Capital House, 1 Houndwell Place,
Southampton SO14 1HU (the “Company”) and

(2)
STUART BATCHELOR of The Ridings, 216 Forest Road, Coalville, LEICS, LE67 3SJ
(the “Executive”).

This Agreement sets out the terms on which the Executive will serve the Company.
1.
Definition and Interpretation

1.1
In this Agreement, unless the context otherwise requires, the following terms
and expressions shall bear the following meanings:

1.1.1
“Board” means the board of directors for the time being of the Company;

1.1.2
“Commencement Date” means [DATE];

1.1.3
“Confidential Information” information of a confidential or secret nature which
includes but is not limited to:

(a)
details of any trade secrets, customer lists, trading details or other
information of a confidential nature relating to the goodwill and secrets of the
Company or any Group Company, including (without limitation):

(i)
financial information (including but not limited to business plans, business
models, confidential pricing information or any information relating to
prospective or actual tenders for contracts with prospective or actual suppliers
or investors or customers of the Company or any Group Company) relating to the
Company or any Group Company;

(ii)
any information about the investment strategy employed by the Company or any
Group Company, or specific investments made or planned by the Company or any
Group Company (and their terms);

(iii)
any materials or information (including unpublished price sensitive information)
not publicly known regarding any investment or potential investment;

(iv)
any Inventions created or developed by the Company’s or any Group Company’s
employees or consultants;

(v)
the business plans, marketing plans or methods of the Company or any Group
Company;

(vi)
the details of the employees, members and officers of the Company or any Group
Company, their performance records, medical records, appraisal information,
remuneration and other benefits.

(b)
any other information specifically designated by the Company or any Group
Company as confidential; and

(c)
any information in relation to which the Company or any Group Company owes a
duty of confidentiality to any third party;

1.1.4
“CDI Board” means the Board of Directors for the time being of CDI Corporation;


11485144.2

--------------------------------------------------------------------------------




1.1.5
“directly or indirectly” (without prejudice to the generality of the expression)
whether as principal or agent (either alone or jointly or in partnership with
any other person Company or company), or as a shareholder or holder of loan
capital in any other company, or being concerned or interested in any other
person, Company or company, and whether as a director, member, partner,
consultant, employee or otherwise;

1.1.6
“Group” means the Company any holding company of the Company and any subsidiary
and/or subsidiary undertaking of the Company or such holding company whether in
the United Kingdom or elsewhere whether in the United Kingdom or elsewhere in
the world (and “subsidiary undertaking” shall include, for the avoidance of
doubt, any partnership (whether a limited liability partnership or otherwise)
and, unless the context requires otherwise, words and expressions defined in the
Companies Act 2006 (as amended) shall have the same meaning in this definition;

1.1.7
“Group Company” means any entity in the Group;

1.1.8
“Incapacity” means any illness, injury, accident or other similar cause, which
prevents the Executive from carrying out his duties under this Agreement;

1.1.9
“Intellectual Property” any discovery, formula, database right, invention
(whether patentable or not, and whether or not patent protection has been
applied for or granted), process, secret process, concept, methodology,
improvement in procedure, trademark application, trade mark, service mark
(whether registered or unregistered), business name, patent design, patent,
registered or unregistered design (whether or not design rights subsist in it),
utility model, technique, algorithm, routine, system, source code, software,
formula, formula improvement, development, proprietary information, trade name,
website, internet domain name, logo, artwork, slogan, know-how, technical
information, trade secret, financial model, computer models (including models
for asset selection and pricing), works in which copyright subsists or may
subsist (including computer software and preparatory and design materials
therefore and any user manuals or other related material), topography rights and
all works protected by rights or forms of protection of a similar nature or
having equivalent effect anywhere in the world or other intellectual or
industrial property right;

1.1.10
“Invention” any Intellectual Property made, discovered, created, acquired or
produced by the Executive (whether alone or jointly with any other person)
during the course of the Executive’s employment which relates to or is useful in
connection with the business or any product or service of the Company or the
Group;

1.1.11
“Termination Date” means the date of termination of this Agreement whether
lawful or unlawful; and

1.1.12
“WTR” the Working Time Regulations 1998.

1.2
Words importing one gender include all other genders and words importing the
singular include the plural and vice versa;

1.3
References to any statutory provisions include any modifications or
re-enactments of those provisions and all subordinate legislation made under
them;

1.4
The clause headings do not form part of this Agreement and shall not be taken
into account in its construction or interpretation.

2.
CONDITIONS

2.1
This Agreement shall not be binding on the Company or any Group Company until it
has been unconditionally executed and delivered by or on behalf of the Company,
and provided that:

2.1.1
after the date hereof but before the Commencement Date:

(a)
the Company has received satisfactory references from the Executive’s most
recent employer; and

(b)
the Company has received satisfactory results from background screening
conducted in respect of the Executive; and


11485144.2

--------------------------------------------------------------------------------




(c)
the Executive has provided evidence which is satisfactory to the Company of his
entitlement to work in the UK;

2.1.2
the Executive may lawfully perform all of his duties under this Agreement at the
Commencement Date and is not restricted in any way from performing such duties
under any court order or contractual obligation to any third party (whether
express or implied and including without limitation any notice period or the
provisions of any restrictive covenants or confidentiality obligations).

3.
Term of Employment

3.1
The Company shall employ the Executive and the Executive shall serve the Company
from the Commencement Date, subject to the other terms and conditions of this
agreement, unless and until either party shall give to the other not less than
six months’ notice in writing to terminate this agreement. The Executive is
eligible to participate in CDI Corporation’s Executive Severance Program subject
to the terms and conditions thereof as such may be amended from time to time.
For clarity, a compromise agreement would be required in order to receive
severance under this program. In addition, references to “COBRA” arrangement are
not applicable to UK based employees.

3.2
The Executive’s period of continuous employment with the Company for statutory
purposes will begin on the Commencement Date. No employment with a previous
employer counts as continuous employment with the Company.

3.3
The Company reserves the right in its absolute discretion at any time lawfully
to terminate this agreement with immediate effect by giving notice of such
termination and by paying, in lieu of salary and other benefits pursuant to this
agreement, an amount equal to the basic salary which the Executive would have
earned from the date of such termination until the first date upon which his
employment could, save in accordance with this clause 3.3, otherwise have been
lawfully terminated together with a further sum equivalent to the value of
benefits (as determined by the CDI Board) (with the exception of any bonus
payable under clause 7.2) to which the Executive would have been entitled during
such period to the extent that the Executive does not in fact receive those
benefits for the whole or part of such period. Any payment to the Executive
pursuant to this clause 3.3 will be subject to tax and other statutory
deductions as required by law. Nothing in this clause shall confer upon the
Executive any entitlement or expectation (whether by implied term or otherwise)
to receive any payment in lieu of notice, whether as a consequence of the lawful
or unlawful termination by either party of this Agreement.

3.4
The Executive warrants that by virtue of entering into this Agreement and
performing the duties set out in this Agreement he will not be in breach of any
contract of service or for the provision of services or any partnership
agreement and will, save as implied by law, be free from all agreements,
arrangements or other restrictions restricting his right to compete with any
person or to solicit clients or employees of any person or in any way
restricting him from performing this agreement in accordance with its terms.

3.5
Notwithstanding any other provision of this agreement, the Company shall not be
under any obligation to vest in or assign to the Executive any powers or duties
and may without the need to give any reason for so doing during any period of
notice served or purported to be served under this agreement:-

3.5.1
require the Executive to perform:‑

(a)
all his normal duties; or

(b)
a part only of his normal duties and no other; or

(c)
such other duties as it may require and no others; or

(d)
no duties whatever; and

3.5.2
suspend or exclude the Executive from all or any premises of the Company and any
company in the Group; and

3.5.3
require the Executive not to contact any customers, clients, suppliers or
employees of the Company or any company in the Group in connection with the
business of the Company or any Company in the Group; and


11485144.2

--------------------------------------------------------------------------------




3.5.4
require the Executive immediately to resign from any directorships which the
Executive holds in the Company and any company in the Group (and if the
appropriate resignation shall not be signed and delivered to the Board within
seven days after such request the Executive agrees that the Board may appoint
any director of the Company to sign such notice of resignation for and on behalf
of the Executive and in the Executive’s name for such purpose);

3.5.5
require the Executive to return to the Company all documents and other materials
(including copies) belonging to the Company or any company in the Group.

3.6
The Executive’s salary will not cease to be payable (in whole or in part) nor
will the Executive cease to be entitled to any other benefits under this
agreement (save for any bonus payable under clause 7.2) nor will the Executive
cease to be bound by any express obligations pursuant to this agreement (save as
specifically varied by this clause 3.6) by reason only of such requirement as is
described in this clause 3.6 and, for the avoidance of doubt, the Executive
shall remain bound by his duty of good faith to the Company and the provisions
of clause 12 of this agreement.

3.7
If the Executive fails to make himself available for work during any period of
notice of termination of the Executive’s employment, other than pursuant to
clause 3.6 or in accordance with clauses 8 or 10 or with the prior written
permission of the CDI Board, the Executive shall not be entitled to any payment
of salary or to any benefits in respect of such absence.

4.
Duties

4.1
The Executive will serve the Group in the capacity of Senior Vice President,
EMEA of CDI Corporation and the Company and will carry out such duties as the
CDI Board may from time to time determine and shall report to the CDI Board or
such other person/s as the CDI Board may nominate from time to time.

4.2
The Executive shall, subject always to the control of the CDI Board, carry out
such duties and (without further remuneration) accept such offices and
directorships, notwithstanding the Executive’s job title, as may be assigned to
the Executive from time to time by the person to whom he reports and by the CDI
Board and such duties and/or offices and/or directorships may relate to the
business of the Company or of any company in the Group.

4.3
The Executive agrees that he will (in addition to observing his fiduciary duties
and any other duties implied by law):

4.3.1
faithfully, efficiently and diligently perform his duties and exercise his
powers;

4.3.2
comply with the proper and reasonable directions and/or restrictions of the
Board and the CDI Board and all rules and regulations issued by the Company;

4.3.3
use his best endeavours to promote, develop and extend the business, interests
and reputation of the Group; and

4.3.4
promptly disclose to the CDI Board any information that comes into his
possession which adversely affects the Company or the Group.

4.3.5
render his services in a professional and competent manner and in willing
co-operation with others;

4.3.6
carry out his duties and exercise his powers jointly with any other person who
may at any time be appointed by the Company to act jointly with the Executive;

4.3.7
not, during his employment, in competition with the Company or any Group
Company, directly or indirectly take any steps to enable the Executive to
compete with any business carried on by the Company or any Group Company;

4.3.8
declare to the CDI Board any interest that the Executive may have (directly or
indirectly) in any proposed transaction or arrangement with the Company or any
Group Company, as soon as practicable and in any event before any such
transaction or arrangement is entered into;


11485144.2

--------------------------------------------------------------------------------




4.3.9
promptly provide (in writing, if so requested) such information, advice and
explanations as the Company may reasonably require in connection his activities
in relation to the business of the Company or any Group Company;

4.3.10
not, without first obtaining the approval of the CDI Board or the Chief
Executive Officer, speak in public or write any article for publication on any
matter connected with or relating to the business of the Company or the Group;

4.3.11
under no circumstances whatsoever either directly or indirectly receive or
accept for his own benefit any commission, rebate, discount, gratuity or profit
from any person, company or Company having business transactions with the
Company or any Group Company unless previously agreed in writing with the
Company;

4.3.12
not induce or attempt to induce any client or customer or supplier of the
Company or any Group Company to cease conducting any business or to reduce the
amount of business or adversely to vary the terms upon which any business is
conducted with the Company or any Group Company or to exclude the Company or any
Group Company from new business opportunities in relation to products or
services of a kind normally dealt in by the Company or any Group Company;

4.3.13
not at any time knowingly or willingly do or cause or permit to be done anything
which is calculated or may tend to prejudice or injure the interests of the
Group and, if during the continuance of this agreement, the Executive shall
learn of any act or omission by any other person (whether or not employed by any
company in the Group) which is calculated or may tend to prejudice or injure the
interests of the Group the Executive shall promptly report it to the CDI Board
giving all necessary particulars; and

4.3.14
promptly provide (in writing, if so requested), details of any misconduct or
breach of duty, whether by the Executive or any other person (whether or not
employed by any Group Company) and any other information which comes into his
possession which adversely affects or may adversely affect the Company or the
Group or their respective businesses including (without limitation) the plans of
any senior employee to leave the Company or any Group Company, to join a
competitor or compete with any business carried on by the Company or any Group
Company, or any misuse of the Company’s property or resources (including,
without limitation, any Confidential Information);

4.3.15
not, during the Employment, in competition with the Company or any Group
Company, directly or indirectly take any steps to enable him to compete with any
business carried on by the Company or any Group Company;

4.3.16
keep the CDI Board promptly and fully informed (in writing if so requested) of
his conduct of the business, finances or affairs of the Company or any Group
Company.

4.4
The Executive shall not without the prior written consent of the CDI Board:

4.4.6
incur on behalf of the Company or the Group any capital expenditure in excess of
such sum as may be authorised from time to time; or

4.4.7
enter into on behalf of the Company or the Group any commitment, contract or
arrangement otherwise than in the normal course of business or outside the scope
of his normal duties or of an unusual or onerous or long term nature.

5.
Place of Employment

5.1
The Executive’s place of employment shall be at the Company’s office at Johnson
Smirke Building, Royal Mint Court EC3N 4HJ or any other place of business in the
United Kingdom from where the Company may operate, as directed by the Company,
from time to time. The Executive shall undertake such travel both within and
outside the United Kingdom as may be necessary for the proper performance of his
duties. The Executive shall not normally be required to work outside the United
Kingdom for a period of more than one month without consent.

5.2
The Executive may from time to time be reasonably required at the absolute
discretion of the CDI Board to undertake travel both within the United Kingdom
and internationally for the proper performance of his duties.


11485144.2

--------------------------------------------------------------------------------




6.
Hours of Work

6.1
The Executive shall devote himself exclusively to the performance of his duties
during the Company’s normal hours of work (which are from 8:00 to 5:00 Monday to
Friday inclusive). The Executive will comply with such hours and will also work
any further hours as may from time to time become necessary in order to perform
his duties to the satisfaction of the CDI Board. He will not be entitled to
receive any additional remuneration for work done outside his normal hours of
work.

6.2
It is agreed and acknowledged that any additional hours worked by the Executive
outside normal business hours fall within Regulation 20(2) WTR on the basis that
they are not measured or predetermined and can be determined by the Executive
and accordingly that Regulation 4(1) WTR does not apply to such additional
hours. In the event that any additional hours worked by the Executive outside
the Company’s normal office hours are not covered by Regulation 20(2) WTR, the
Executive agrees that the limit in Regulation 4(1) WTR shall not apply to the
Executive. The Executive shall be entitled to withdraw such agreement by giving
3 months prior written notice to the Company.

7.
Remuneration and Benefits

7.1
The Executive will be paid a salary of £220,000 per annum subject to deductions
for tax and national insurance contributions as required by law, payable in
arrears by electronic transfer on a monthly basis in accordance with the
Company’s fiscal calendar (i.e., each quarter consists of two four week months
and one five week month). Salary will accrue from day to day and will be
inclusive of any directors’ fees payable to the Executive by the Company or any
Group Company.

7.2
The Executive will be eligible to be considered for an annual discretionary
bonus. The payment, the amount (if any), the nature and the timing of such bonus
and the terms upon which such bonus may be payable (including without limitation
the deferral of any discretionary bonus or part thereof) are all at the
Company’s absolute discretion. The fact that a bonus is paid in one year or in
relation to a particular period is no guarantee of (and does not give rise to
any expectation of or entitlement to) a bonus in any subsequent year or in
relation to any subsequent period.

7.3
The Executive shall be neither eligible to be considered for nor entitled to
receive any discretionary bonus if at the time the bonus is due to be paid he is
no longer employed by the Company, or he is under notice of termination of
employment (whether given by him or the Company) or he is subject to an extant
disciplinary sanction. If the Executive is suspended pursuant to clause 16.3 of
this Agreement, he shall not be considered for a bonus until such period of
suspension expires and the complaint which led to the suspension is resolved.

7.4
The Executive shall receive a special sign-on bonus of £50,000 which will be
paid in two equal parts on 15 days following Commencement Date and 12 month
anniversary of Commencement Date provided that it is only payable if at the time
such bonus is due to be paid the Executive remains employed by the Company and
is not under notice of termination of employment (whether given by him or the
Company) and he is not subject to an extant disciplinary sanction. In the event
the Executive is not employed by the Company on the 12 month anniversary or is
under notice of termination (whether given by him of the Company), the Executive
shall reimburse the Company the prorated portion of the first portion of the
sign-on bonus based on that portion of the first year completed prior to a
notice of termination.

7.5
Subject always to the rules of the relevant scheme in force from time to time,
the Executive shall be entitled to:

7.5.1
payment by the Company of a sum equivalent to fifteen per cent (15%) of the
Executive’s basic annual salary into a personal pension plan. The Company will
match the first five per cent (5%) of the Executive’s contributions to the plan
and at five per cent the Company will then make the ten per cent balance
contribution. The Company will bear all the costs of establishing and
administering this personal pension plan. Provided that the personal pension
plan is a registered pension scheme, and subject to the applicable limits of
HMRC in force from time to time, this sum shall be paid without deductions for
income tax and employee’s national insurance contributions;

7.5.2
the benefit of private medical expenses insurance for the Executive and his
immediate family; and

7.5.3
the benefit of life assurance at the rate provided to the Company’s executives.


11485144.2

--------------------------------------------------------------------------------




7.6
Any benefits provided to the Executive by the Firm from time to time may be
withdrawn by the Firm if at its option it shall decide that any such benefit or
class of benefits shall cease to apply to all employees or to all employees of
the Company having a status similar or substantially similar to the Executive
and the Company may amend the terms, rules or scale of any benefit at any time
provided any such amendment is of general application.

7.7
The Executive agrees that for the purposes of the Employment Rights Act 1996 the
Company may apply any sums which may be due from the Company to the Executive
(including, without limitation, accrued salary and/or holiday pay and/or any
payment in lieu of notice) at the Termination Date against any sums which may be
due from the Executive to the Company (whether in respect of any overpayment or
mistaken payment of salary or in respect of a matter requiring written
authorisation pursuant to the Employment Rights Act 1996 or otherwise) and the
Executive further agrees that, in the event of his failure to give due notice of
termination of this agreement, the Company may retain any such sum without
prejudice to its right to claim damages for any additional loss it may suffer as
a result of the Executive's failure to give due notice of termination.

8.
Holidays

8.1
The holiday year runs from 1st January to 31st December. The Executive is
entitled, in addition to statutory bank and public holidays, to 26 days’ paid
holiday in each holiday year, accruing on a daily basis. This entitlement
includes the Executive’s entitlement under the WTR.

8.2
The Executive’s entitlement will be pro-rated in the year of joining and leaving
the Company. On the termination of the Employment, the Executive will be
entitled to a payment in lieu of any accrued but untaken holiday at the rate of
1/260th of the basic salary in respect of each day of holiday entitlement.
However, the Executive will not accrue any contractual holiday entitlement
during any period of garden leave under clause 3.6 save that any entitlement to
annual leave pursuant to the WTR shall continue to accrue during such period.
If, on the termination of the Employment, the Executive has taken holidays in
excess of his entitlement, the Company may deduct from his final salary payment
an amount equal to the gross salary paid to his in respect of such holidays and
the Executive expressly consents to any such deductions.

8.3
The Executive will consult with the CDI Board as to the dates on which he
proposes to take his holiday whose Agreement to his holiday dates will not be
unreasonably withheld.

9.
Expenses

9.1
The Company shall reimburse the Executive (against production of satisfactory
receipts) all reasonable travelling, hotel and other expenses reasonably,
necessarily and properly incurred by him in the performance of his duties. The
Company shall meet, against production of appropriate evidence of expenditure,
all rental and call costs for a mobile phone or smart phone.

9.2
If the Executive is provided with a credit or charge card by the Company or any
company in the Group it must only be used for expenses incurred by the Executive
in performing the Executive’s duties under this Agreement.

10.
Sickness Absence

10.1
If the Executive is absent from work due to Incapacity, he (or someone on his
behalf) must notify the Company on the first day of absence. If the sickness
absence lasts 7 calendar days or less, the Executive must complete a
self-certification form on his return to work. For absences lasting more than 7
calendar days, the Executive must produce a medical certificate from his doctor
stating the reason for his absence. The Executive must keep the Company
regularly informed of his absence and likely duration of his absence. Further
medical certificates are required for each further week of sickness absence.
Failure to notify the Company of his absence may render the Executive subject to
disciplinary action and may also bar him from receiving sick pay.

10.2
Subject to the Company’s right to terminate the Employment under clauses 3 and
16 of this Agreement and the Executive’s compliance with this clause 10, any
payment of salary (which shall be inclusive of any Statutory Sick Pay (SSP)) and
provision of contractual benefits during absence due to his Incapacity shall be
at the sole discretion of the Company.

10.3
Any payments to which the Executive is entitled under any social security scheme
(whether or not claimed by the Executive) may be deducted from any sick pay paid
to the Executive by the Company.


11485144.2

--------------------------------------------------------------------------------




10.4
The Company all times reserves the right to withhold, discontinue or request
repayment of any contractual sick pay if:

10.4.1
the Executive fails to comply with the Company’s absence procedure;

10.4.2
the Company is satisfied that there has been an abuse of the sick pay
arrangements or misrepresentation of the Executive’s health; or

10.4.3
the Executive behaves in a way likely to delay, hinder or impede recovery.

10.5
The Company may on such terms and conditions as the Company shall determine
appoint a replacement to undertake some or all of the Executive’s duties in the
event that the Executive is absent from work by reason of illness, accident or
other incapacity in excess of 20 consecutive working days.

10.6
If the Executive shall be prevented from performing his duties as a result of
illness, accident or incapacity for any period in excess of 6 consecutive months
or an aggregate of 120 working days (whether consecutive or not) in any period
of 12 consecutive months, the Company may, notwithstanding any other provision
of this Agreement, terminate the Executive’s employment by giving the statutory
minimum period of notice in which case the Executive shall not be entitled to
any additional compensation.

10.7
In circumstances where the Executive shall have been prevented from performing
his duties for the periods referred to in clause 10.5, the Company may in its
absolute discretion, if the Executive is a director of the Company or any
company in the Group, require the Executive to resign any such directorship (the
imposition by the Company and the compliance by the Executive with which
requirement shall not constitute a breach of contract on the part of the
Company) and, if the appropriate resignation shall not be signed and delivered
by the Executive to the CDI Board within seven days of such request, the
Executive agrees that the CDI Board may appoint any other director of the
Company to sign such notice of resignation for and on behalf of the Executive
and in the Executive’s name for such purpose.

10.8
The Executive may be required at the request of the Company during the course of
his employment to attend a doctor or clinic nominated by the Company for the
purpose of a comprehensive medical examination to determine his fitness for
continued employment and shall use his reasonable endeavours to ensure the
prompt delivery of the relative report to the Company. Notwithstanding the
provisions of the Access to Medical Reports Act 1988, the Executive will permit
the Company access to any medical report relating to the physical or mental
health of the Executive and which is relevant to the ability of the Executive to
perform his duties from a medical or other practitioner who is or has been
responsible for the clinical care or treatment of the Executive.

10.9
In the event that the Executive is incapable of performing his duties by reason
of injuries sustained wholly or partly as a result of actionable negligence,
nuisance or breach of any statutory duty or any criminal conduct on the part of
any third party all payments made to the Executive by the Company under this
clause in respect of any consequent absence shall, to the extent that
compensation is recoverable either from the third party and/or any other body
constitute loans by the Company to the Executive and shall be repaid to the
Company in accordance with the provisions of this clause to the extent that the
Executive recovers compensation for loss of earnings. Where the Executive
recovers any compensation for loss of earnings as referred to in this clause, he
shall notify the Company in writing forthwith and shall repay the amount due to
the Company under this clause within 28 days of receipt of such compensation.

11.
Directorships

11.1
Any office or directorship held by the Executive is subject to the Articles of
Association of that company. In the case of any conflict between the Articles
and this Agreement, the Articles will prevail.

11.2
The Executive will not, without the consent of the Company, resign any office or
directorship held by him as a consequence of the Employment, and will not do or
omit to do anything that would provide grounds for his disqualification as a
director of any Group Company.

11.3
The Executive will resign from any office or directorship held in the Company
and any Group Company and all other companies of which he shall have been
appointed as a director by any member of the Group, if so requested by the CDI
Board at any time during or upon the termination of the Employment.


11485144.2

--------------------------------------------------------------------------------




11.4
If the Executive fails to comply with clause 11.3 above, the Company is hereby
appointed to act as the Executive’s attorney to execute any document or do
anything in his name necessary to effect his resignation. If there is any doubt
as to whether such a document or action has been executed or carried out within
the authority conferred by this clause, a certificate in writing signed by any
director or the secretary of the Company will be conclusive evidence that such
is the case.

12.
Outside Interests

12.1
The Executive will disclose in writing to the CDI Board all his interests in any
business (apart for any interest in a Group Company) throughout the Employment.
It is acknowledged that, subject to clause 12.3, the Executive may continue to
retain such interests provided they do not conflict with clause 12.2 or in any
way impair his performance of his duties under this Agreement.

12.2
Subject to clause 12.3 below, during the Employment (including without
limitation any period of garden leave under clause 3.6), the Executive will not,
without the prior written consent of the CDI Board or except as a duly
authorised representative of the Company, be engaged, concerned, or interested,
directly or indirectly, in the conduct of any other business which competes with
that of the Company (or any Group Company) or which is a supplier or customer of
the Company (or any Group Company).

12.3
The Executive may hold or be interested in shares or other securities of any
company which are listed or quoted on any recognised stock exchange or dealt on
the Alternative Investments Market provided that the interest of the Executive
in such shares or other securities does not extend to more than 5% of the total
amount of such shares or securities and may hold or be interested in shares or
other securities of any other company provided that the interest of the
Executive in such shares or other securities does not extend to more than 10% of
the total amount of such shares or securities.

13.
Dealings In Securities

The Executive will comply (and will procure that his wife and minor children
comply) with all applicable rules of law (including, in particular, Part V of
the Criminal Justice Act 1993), stock exchange codes, rules and regulations, and
all rules, policies and codes of conduct of the Company as issued from time to
time in relation to the holding of and dealing in shares, debentures or other
securities.
14.
Confidentiality

14.1
The Executive acknowledges that during the course of the Employment he will have
access to and is likely to obtain Confidential Information.

14.2
Without prejudice to any common law duties owed to the Company, the Executive
agrees that he will not, during or after the Employment, except as authorised by
the Company or as required by law or his duties, use, divulge or disclose to any
person, firm or organisation, any Confidential Information which may come to his
knowledge during the Employment. The Executive further agrees to use his best
endeavours to prevent the unauthorised use or disclosure of such information.

14.3
This restriction will not apply to information which becomes public (other than
through unauthorised disclosure by the Executive or otherwise due to the
Executive’s default), and is not intended to exclude or restrict his right to
make a protected disclosure under the Public Interest Disclosure Act 1998.

14.4
The Executive is likely to obtain Confidential Information belonging to or
relating to other Group Companies. The Executive will treat such information as
falling within the terms of clauses 14.2 and 14.3 above, and those clauses will
apply with any necessary amendment to such information. The Executive will, at
the Company’s request, enter into an agreement or undertaking with other Group
Companies in the same terms as clauses 14.2 and 14.3 above.

15.
Intellectual Property

15.1
The Executive will promptly communicate full details of any Inventions to the
Company. Any Invention will belong to the Company or the appropriate Group
Company, as the case may be.

15.2
The Executive will not disclose or exploit any Invention unless authorised by
the Company or in the proper performance of his duties.


11485144.2

--------------------------------------------------------------------------------




15.3
The Executive hereby assigns to the Company or any other Group Company as
appropriate to the extent allowed by law all his existing and future rights
(including Intellectual Property Rights), title and interests in all Inventions.

15.4
To the extent that any right in such Inventions may not be assigned to the
Company or other Group Company, the Executive will hold all such rights on trust
for the Company.

15.5
In any event, at the request and expense of the Company, the Executive will give
it all information and assistance as may be necessary to enable the Company
effectively to exploit the Intellectual Property Rights, and will execute all
documents and do all things which may be necessary to vest all such rights in
the Company (or as it may direct) as legal and beneficial owner and to secure
appropriate protection for all such rights anywhere in the world.

15.6
The Executive hereby irrevocably appoints the Company to take any action in his
name and execute any document on his behalf for the purpose of giving to the
Company (or its nominee) the full benefit of the provisions of this clause. If
there is any doubt as to whether such a document or action has been executed or
carried out within the authority conferred by this clause, a certificate in
writing signed by any director or the secretary of the Company will be
conclusive evidence that such is the case.

15.7
The Executive waives all of his moral rights (as defined in the Copyright,
Designs and Patents Act 1988) and any corresponding foreign rights in respect of
all Inventions where the Intellectual Property Rights belong to the Company or
appropriate Group Company by virtue of this clause, to the extent that such
waiver is permitted by law.

15.8
The Executive will promptly notify the Company in writing if he becomes aware of
any infringement or suspected infringement of any Intellectual Property Rights
in any Invention.

15.9
Rights and obligations under this clause will survive the termination of the
Employment in respect of Inventions made during the Employment and will be
binding on the Executive’s personal representatives.

16.
Termination and Suspension of Employment

16.1
The Employment and this Agreement may be terminated immediately without notice
or payment in lieu of notice if the Executive shall:

16.1.1
be guilty of any gross misconduct or conducts himself (in connection with the
Employment or otherwise) wilfully in a way which is materially detrimental to
the Company or any Group Company; or

16.1.2
be negligent in respect of his duties;

16.1.3
commit a serious breach of this Agreement or, after written warning, commit any
repeated or continued material breach of his obligations under this Agreement;

16.1.4
become bankrupt, have an interim receiving order made against him or make any
deed of arrangement or composition with his creditors generally;

16.1.5
commit any act of dishonesty or be guilty of conduct (whether or not connected
with his employment) tending to bring the Company, the Group or himself into
disrepute or otherwise to affect prejudicially and materially the interests of
the Company or the Group;

16.1.6
be convicted of any criminal offence (excluding an offence under road traffic
legislation in the United Kingdom or elsewhere for which the Executive is not
sentenced to any term of imprisonment whether immediate or suspended) or be
disqualified from holding office in a company by virtue of any legislation;

16.1.7
commit a breach of the rules of any relevant regulatory authority in any
jurisdiction in which the Company or the Group operates;

16.1.8
fail to comply in any material respect with any policy of the Company or the
Group;

16.1.9
have provided any information relating to the Executive’s suitability for
employment by the Company in the course of applying or being considered for
employment which is found to be false or misleading;


11485144.2

--------------------------------------------------------------------------------




16.1.10
become addicted to or habitually under the influence of alcohol or any drug (not
being a drug prescribed for the Executive by a medical practitioner for the
treatment of a condition other than drug addiction) the possession of which is
controlled by law; or

16.1.11
commit any unlawful act of discrimination or harassment.

If the Employment is terminated in accordance with this clause 16, the Executive
will have no claim for damages or any other remedy against the Company by reason
of such termination.
16.2
On the termination of the Employment for any reason or if the Executive shall
cease for any reason to be a director of the Company, the Executive shall if so
requested by the Company resign immediately without compensation from his office
as director of the Company, all other companies of which he is a director within
the Group, and all other companies of which he shall have been appointed as a
director by any member of the Group.

16.3
In order to investigate a complaint or allegation against the Executive of
misconduct or some other serious issue relating to his employment and to allow
the Company to carry out whatever investigations it deems appropriate in
relation thereto, the Company may for whatever period it considers necessary
suspend him on full pay and other contractual benefits and require him not to
enter any premises of the Company or the Group and abstain from contacting
specific or all employees, officers, agents, investors, clients,
counter-parties, analysts, brokers, professional advisers, suppliers to or other
business contacts of the Company or the Group. The Executive shall not be
employed by or provide services to any third party during any period for which
he is suspended pursuant to this clause 16.3 and shall remain bound by all his
express and implied duties as an employee of the Company save as varied by this
clause.

17.
Discipline and Grievances

17.1
There are no disciplinary or grievance procedures which form a contractually
binding part of this Agreement. If the Executive is dissatisfied with any
disciplinary decision relating to his employment or if the Executive wishes to
seek redress of any grievance relating to his employment, the Executive should
apply in writing to the person or persons to whom the Executive reports.

18.
Return of Company Property

On the termination of the Employment howsoever arising or at the Company’s
specific request, the Executive will immediately return to the Company all
property belonging or relating to any Group Company that is in his possession or
under his control. For the avoidance of doubt, this includes (but is not limited
to) keys, security cards, computers, and all documents, records, correspondence,
papers and other materials (and any copies thereof), whether in hard copy or in
electronic or machine readable form, made or kept by, or provided to, the
Executive during the Employment. The Executive will not retain any copies or
extracts of such material.
19.
Reconstruction or Amalgamation

If the Employment is terminated by reason of the liquidation of the Company in
order to effect its reconstruction or amalgamation, the Executive will have no
claim against the Company provided that he is offered employment with the
company or undertaking resulting from the reconstruction or amalgamation on
terms and conditions that are no less favourable to his than the terms of this
Agreement.
20.
Data Protection

20.1
The Executive agrees and acknowledges that the Company may monitor and/or record
telephone calls to or from the Executive and the Executive’s use of electronic
mail systems provided by the Company or Group in the course of his employment.

20.2
For the purposes of the Data Protection Act 1998, the Executive hereby gives his
consent to the holding and processing of personal data provided by him to the
Company or other companies in the Group for all purposes relating to his
employment including, but not limited to:-

(a)
administering and maintaining personal records;

(b)
paying and reviewing salary and other remuneration and benefits;


11485144.2

--------------------------------------------------------------------------------




(c)
providing and administering benefits (including, if relevant, pension, life
assurance, permanent health insurance and medical insurance);

(d)
undertaking performance appraisals and reviews;

(e)
sickness and other absence records;

(f)
taking decisions as to the Executive’s fitness for work;

(g)
providing references and information to future employees and, if necessary,
governmental and quasi governmental bodies for Social Security and other
purposes, the Inland Revenue and the Contributions Agency; and

(h)
providing information to future purchasers of the Company or any other companies
in the Group or of the businesses in which the Executive works.

21.
Notices

Notices may be given by letter or fax. Notices to the Company must be addressed
to its registered office for the time being. Notices to the Executive must be
given to him personally or sent to his last known address. Any notice sent by
letter or fax will be deemed to have been given at the time at which the letter
or fax would be delivered in the ordinary course of post or transmission. A
notice delivered by hand is given on delivery.
22.
Statutory Particulars

This Agreement contains the written particulars of employment which the Company
is obliged to provide the Executive under the Employment Rights Act 1996.
23.
Miscellaneous

23.1
This Agreement will be governed by and interpreted in accordance with English
law. The Company and the Executive submit to the exclusive jurisdiction of the
English Courts and Tribunals in relation to any claim or matter arising in
connection with this Agreement.

23.2
This Agreement supersedes any previous oral or written agreement between the
Company and the Executive in relation to the matters dealt within it. It
contains the whole agreement between the Company and the Executive relating to
the Employment as at the date of the Agreement, except for any terms implied by
law that cannot be excluded by the agreement of the parties.

23.3
The Executive cannot assign this Agreement to anyone else.

23.4
This Agreement may only be modified by the written agreement of the parties.

23.5
There are no collective agreements which directly affect the terms of the
Executive’s employment.

23.6
References in this agreement to clauses and to the schedules are references to
the clauses of and the schedules to this Agreement and references to this
Agreement include the schedules the provisions of which form part of this
Agreement and are incorporated herein.

23.7
The provisions of sections 820 to 825 (inclusive) of the Companies Act 2006 (as
amended) shall apply in determining for the purpose of this Agreement whether
the Executive has an interest in any shares or other securities.

23.8
The Executive undertakes to observe the provisions of the first schedule to this
Agreement which forms part of this Agreement.

23.9
Notwithstanding the termination of this Agreement, save as otherwise provided
herein, it shall remain in full force and effect to the extent that the
obligations of the Executive which are expressed to operate thereafter or are of
a continuing nature are concerned and may be enforced against the Executive
accordingly.






11485144.2

--------------------------------------------------------------------------------




EXECUTED as a DEED by
CDI ANDERSELITE LIMITED
acting by                        /s/ Paulette Eberhart            
Director




EXECUTED as a DEED by                /s/ Stuart Batchelor                    
STUART BATCHELOR
in the presence of:




/s/ Anne Hayden        
[signature of witness]    
Name Anne Hayden
Address 1717 Arch St., 35th Fl.
Phila., PA 19103    
Occupation CDI









































11485144.2

--------------------------------------------------------------------------------




THE FIRST SCHEDULE
1.
Definitions

In this schedule unless the context otherwise requires the following expressions
shall have the following meanings:
1.1
“the Business” the business of the Company or any part thereof and any other
business or part thereof carried on by any company in the Group as at the
Termination Date and/or during the Protected Period and to which the Executive
has rendered services or about which he has acquired Confidential Information or
by which he has been engaged at any time during the Protected Period;

1.2
“Customer” any person, firm or company who or which at any time during the
Protected Period was a customer of the Company or any other company in the Group
with whom or which the Executive dealt or for whom or which the Executive was
responsible on behalf of the Company or any other company in the Group at any
time during the Protected Period;

1.3
“Prospective Customer” any person, firm or company who or which was at any time
during the Protected Period engaged in negotiations, with which the Executive
was personally involved, with the Company or any other company in the Group with
a view to purchasing or obtaining goods and services from the Company or any
other company in the Group;

1.4
“Protected Period” the period of 12 months immediately preceding the earlier of
the Termination Date and the commencement of any Garden Leave;

1.5
“Goods and Services” any goods and services competitive with those supplied by
the Company or any other Group Company at any time during the Protected Period
and in the supply of which the Executive was involved or concerned or for which
he was responsible at any time during the Protected Period;

1.6
“Restricted Territory” any geographic area in which the relevant company in the
Group conducts the Business or part thereof;

1.7
“the Restriction Period” the period of 12 months following the Termination Date
reduced by any period spent by the Executive on Garden Leave;

1.8
“Senior Executive” a person who at any time whilst the Executive was employed by
the Company or engaged by any company in the Group:

1.8.1
is engaged or employed (other than in a clerical, secretarial or administrative
capacity) as an employee director or consultant of that company; and

1.8.2
is or was engaged in a capacity in which he obtained Confidential Information;
and

1.8.3
is so engaged at any time during the Protected Period; and

1.8.4
with whom the Executive had dealings in the course of his duties during the
Protected Period; and

1.9
“Garden Leave” any period during which the Executive is excluded from his duties
pursuant to clause 3.6 of the main body of this Agreement.

2.
The parties to this Agreement agree and acknowledge that it is reasonable and
necessary for the protection of the Confidential Information, goodwill, stable
workforce, trade secrets and trade connections of the Business that the
Executive should be restrained in the terms of the covenants set out in this
schedule from making available or using for the benefit of himself or a
competitor or potential competitor Confidential Information or trade connections
which he has obtained and is likely to obtain in the course of his employment as
an Executive of the Company.

3.
The Executive accordingly covenants with the Company that in view of the
circumstances referred to in paragraph 2 of this schedule, he will not (other
than for and on behalf of the Company or any company in the Group) without the
prior written consent of the CDI Board (such consent to be withheld only so far
as may be reasonably necessary to protect the legitimate interests of the Group)
directly or indirectly:


11485144.2

--------------------------------------------------------------------------------




3.1
at any time during the Restriction Period:

3.1.1
be engaged or concerned or interested or participate in a business the same as
or in competition with the Business or relevant part thereof in any Restricted
Territory provided always that this paragraph shall not restrain the Executive
from being engaged or concerned in any business concern in so far as the
Executive’s duties or work shall relate solely to:-

(a)
geographical areas where the business concern is not in competition with the
Business; or

(b)
services or activities with which the Executive was not concerned to a material
extent during the Protected Period;

3.1.2
in respect of any Goods and Services solicit, facilitate the solicitation of or
canvass the custom or business of any Customer;

3.1.3
in respect of any Goods and Services, solicit, facilitate the solicitation of or
canvass the custom or business of any Prospective Customer;

3.1.4
in respect of any Goods and Services, deal with or provide or supply any
Customer;

3.1.5
in respect of any Goods and Services, deal with or provide or supply any
Prospective Customer;

3.1.6
offer employment to or employ or offer to conclude any contract for services
with or engage any Senior Executive;

3.1.7
solicit or entice any Senior Executive to leave his employment with or cease his
directorship of or consultancy with the Company or any company in the Group;

3.2
at any time:-

3.2.1
solicit or entice or endeavour to solicit or entice any person to breach his
contract of employment or contract for services with the Company or any company
in the Group or procure or facilitate such by any person firm or company;

3.2.2
do or say anything likely or calculated to lead any person firm or company to
withdraw from or cease to continue offering to the Company or any company in the
Group any rights of purchase, sale, import, distribution or agency then enjoyed
by it;

3.2.3
disclose to any person (except as required by law) or any regulatory authority
or use to the detriment of the Company or any company in the Group any
Confidential Information which he has acquired before the Termination Date
provided always that this obligation shall not extend to any matter which is or
shall be in the public domain otherwise than through the default of the
Executive; or

3.2.4
falsely represent himself as being connected with or interested in the Company
or any company in the Group or in the Business.

4.
The Executive agrees that if, during his employment pursuant to this Agreement
or the continuance in force of the restrictions set out in this schedule, he
receives an offer of employment or engagement in any capacity from any person,
he will immediately provide that person with a complete and accurate copy of
this schedule.

5.
The Executive hereby acknowledges and agrees with the Company that:

5.1
each of the sub clauses contained in paragraph 3 of this schedule constitutes an
entirely separate severable and independent covenant and restriction on him;

5.2
the duration, extent and application of each of the restrictions contained in
paragraph 3 of this schedule are no greater than is necessary for the protection
of the goodwill and trade connections of the Business; and


11485144.2

--------------------------------------------------------------------------------




5.3
in the event that any restriction on him contained in paragraph 3 of this
schedule shall be found void but would be valid if some part thereof were
deleted such restriction shall apply with any such deletion as may be necessary
to make it valid and effective; and

5.4
the Company shall be entitled to seek to enforce such restrictions not only on
behalf of itself but also on behalf of any other company in the Group.






11485144.2